 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WALI DAVID JABBAR,                                   Case No.: 3:20-cv-00065-JAH-NLS
     Booking #19735287,
12
                                         Plaintiff,       ORDER DENYING MOTION TO
13                                                        PROCEED IN FORMA PAUPERIS
                          vs.                             PURSUANT TO
14
     COUNTY OF SAN DIEGO, et al.,                         28 U.S.C. § 1915(a)
15
                                      Defendants.         [ECF No. 3]
16
17
18         Plaintiff Wali David Jabbar, while detained at George F. Bailey Detention Facility
19   (“GBDF”) in San Diego, California, and proceeding pro se, filed this civil rights action
20   pursuant to 42 U.S.C. § 1983 on January 8, 2020. (See Compl., ECF No. 1.) Jabbar claims
21   the County of San Diego, Sheriff Gore, and Sheriff’s Department Captain Buchanan caused
22   him to develop a bacterial skin disease by failing to properly decontaminate the hair
23   clippers used by GBDF barbers. (Id. at 3.) He seeks $275,000 compensatory and punitive
24   damages, and his “release from jail[].” (Id. at 7.)
25   I.    Procedural History
26         On January 16, 2020, the Court dismissed Jabbar’s case because he failed to prepay
27   the $400 civil filing fee required by 28 U.S.C. § 1914(a), and did not file a Motion to
28   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2). However,
                                                      1
                                                                              3:20-cv-00065-JAH-NLS
 1   the Court granted Jabbar 45 days leave to fix these deficiencies, directed the Clerk of the
 2   Court to provide him with its approved form Motion to Proceed IFP, and cautioned that he
 3   must “include a certified copy of his prison trust account statements for the 6-month period
 4   preceding the filing of his Complaint,” as required by 28 U.S.C. § 1915(a)(2) and S.D. Cal.
 5   CivLR 3.2(b). (See ECF No. 2 at 2-4.)
 6         Jabbar has since filed a Motion to Proceed IFP (ECF No. 3).
 7   II.   Motion to Proceed IFP
 8         As Jabbar now knows, all parties instituting any civil action, suit or proceeding in a
 9   district court of the United States, except an application for writ of habeas corpus, must
10   pay a filing fee of $400. See 28 U.S.C. § 1914(a). The action may proceed despite failure
11   to prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28
12   U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
13   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Prisoners granted leave to proceed
14   IFP remain obligated to pay the entire fee in “increments” or “installments,” Bruce v.
15   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
16   1185 (9th Cir. 2015), and regardless of outcome. See 28 U.S.C. § 1915(b)(1) & (2); Taylor
17   v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
18         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
19   of fees to submit an affidavit that includes a statement of all assets possessed and
20   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.
21   2015). In support of this affidavit, section 1915(a)(2) also clearly requires that prisoners,
22   like Jabbar, “seeking to bring a civil action ... without prepayment of fees ... shall submit a
23   certified copy of the trust fund account statement (or institutional equivalent) ... for the 6-
24   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
25   (emphasis added); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005).
26         From the certified trust account statement, the Court must assess an initial payment
27   of 20% of (a) the average monthly deposits in the account for the past six months, or (b)
28   the average monthly balance in the account for the past six months, whichever is greater,
                                                    2
                                                                                3:20-cv-00065-JAH-NLS
 1   unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The
 2   institution having custody of the prisoner then must collect subsequent payments, assessed
 3   at 20% of the preceding month’s income, in any month in which his account exceeds $10,
 4   and forwards those payments to the Court until the entire filing fee is paid. See 28 U.S.C.
 5   § 1915(b)(2); Bruce, 136 S. Ct. at 629.
 6          While Jabbar has now filed a Motion to Proceed IFP, it fails to comply with 28
 7   U.S.C. § 1915(a)(2) because it does not include a certified copy of his trust fund account
 8   statements, or an “institutional equivalent” issued by GBDF officials, attesting as to his
 9   trust account activity and balances for the 6-month period preceding the filing of this
10   action. See 28 U.S.C. § 1915(a)(2); S. D. Cal. CivLR 3.2.b. Without this accounting, the
11   Court remains unable to fulfill its statutory duty to assess the appropriate amount of initial
12   filing fee which may be required to further prosecute his case. See 28 U.S.C. § 1915(b)(1).
13   III.   Conclusion and Order
14          Accordingly, IT IS ORDERED that:
15          (1)   Plaintiff’s Motion to Proceed IFP (ECF No. 3) is DENIED and the action is
16   again DISMISSED without prejudice for failure to prepay the $400 filing fee required by
17   28 U.S.C. § 1914(a).
18          (2)   Plaintiff is GRANTED one additional opportunity to correct his IFP
19   deficiencies and an additional thirty (30) days leave from the date of this Order in which
20   to re-open his case by either: (a) paying the entire $400 statutory and administrative filing
21   fee, or (b) filing a renewed Motion to Proceed IFP, which must include a certified copy of
22   his GBDF trust account statements for the 6-month period preceding the filing of his
23   Complaint pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).2
24
25   2
       Plaintiff is once again cautioned that if he chooses to proceed either by prepaying the full
26   $400 civil filing fee, or by submitting a renewed and properly supported Motion to Proceed
     IFP, his Complaint will be screened before service and may be dismissed sua sponte
27   pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether
     he pays or is obligated to pay filing fees. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th
28   Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the
     court to sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious,
                                                   3
                                                                               3:20-cv-00065-JAH-NLS
 1         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with one more
 2   Court-approved form “Motion and Declaration in Support of Motion to Proceed IFP” for
 3   his use and convenience. If Jabbar neither pays the $400 filing fee in full nor sufficiently
 4   completes and files the attached Motion to Proceed IFP, together with a certified copy of
 5   his trust account statements within 30 days, this civil action will remained dismissed
 6   without prejudice pursuant to 28 U.S.C. § 1914(a), and without further Order of the Court.
 7         IT IS SO ORDERED.
 8
 9   Dated: March 6, 2020
10                                              Hon. John A. Houston
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     fails to state a claim, or seeks damages from defendants who are immune); see also Rhodes
27   v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required
     by 28 U.S.C. § 1915A of all complaints filed by prisoners “seeking redress from a
28   governmental entity or officer or employee of a governmental entity.”).

                                                  4
                                                                               3:20-cv-00065-JAH-NLS
